Citation Nr: 1823149	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from May 1968 to December 1974, including service in Thailand.  His awards and decorations include the Vietnam Service Medal, National Defense Service Medal, and the Air Force Good Conduct Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2017, the Board denied the Veteran's claim for entitlement to service connection for a heart condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand, vacating the Board's decision and remanding the Veteran's claim to the Board.  

In January 2014, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  In March 2018, VA notified the Veteran that the Veterans Law Judge who conducted the January 2014 Board hearing was no longer employed at the Board, and the Veteran had a right to request an additional hearing before a different Veterans Law Judge.  However, the Veteran indicated he did not want an additional Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran contends his current heart disability is related to his active service, including as a result of herbicide agent exposure.  The Board notes that it has previously determined in a March 2015 decision that the Veteran was presumed to have been exposed to herbicides in connection with his Thailand service.  Thus, herbicide exposure has been established for this claim. 

The Veteran's appeal was previously denied as there was no evidence of a current heart disability.  On VA examination in April 2015, the examiner found that the Veteran did not suffer from a myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions, and had not been hospitalized for treatment of heart conditions.  The October 2017 Joint Motion for Remand found that the Board did not fully consider medical evidence of cardiomyopathy prior to the filing of the claim or explain whether a current disability exists in light of that evidence.  The evidence shows that in May 2017, the Veteran was diagnosed with ischemic cardiomyopathy and underwent cardiac fluoroscopy and dual chamber defibrillator implantation.  The operative report noted congestive heart failure and a past history of coronary artery disease with ischemic cardiomyopathy.  As the Veteran has a current diagnosis of ischemic cardiomyopathy, additional development is required for an adequate determination as to the issue for entitlement to service connection for a heart disorder.  

An August 2004 treatment letter indicates the Veteran experienced erectile dysfunction.  Dr. L.B. opined that the Veteran's history of erectile dysfunction "may be most probably secondary to cardiovascular disease."

In a September 2010 private cardiac consultation, the Veteran reported a history of hypertension, cardiomyopathy, a prior episode of congestive heart failure, and peripheral artery disease status post percutaneous transluminal angioplasty and stent placement right iliac vessel in May 2002.  He denied chest pain, discomfort, heart palpitations, dizziness, syncope or near syncope or pedal edema.  Physical examination revealed normal heart rate and rhythm.  An echocardiogram revealed a top normal-size left ventricle with an ejection fraction of 50 percent, no resting left ventricle segmental wall motion abnormalities, and mild concentric hypertrophy, described as wall thickness measuring 1.3 centimeters.  There was evidence of mild hypertensive cardiomyopathic change.  Dr. W.A. determined that there was no evidence of acute or chronic cardiac decompensation.   

In November 2010, Dr. W.A. performed an electrocardiogram (EKG), myocardial perfusion study, and nuclear stress test.  Testing revealed a normal sinus rhythm on the EKG, an ejection fraction of 48 percent, and a medium-sized inferior and artificial wall fixed defect, which was noted to most probably be old scarring. 

The Veteran also submitted a letter dated January 2014 from Dr. M.R., stating that he treated the Veteran in 1970 and 1971 for coronary artery disease, diabetes, and schizophrenia, but he no longer had records pertaining to the treatment. 

While the Veteran has a current confirmed diagnosis of ischemic cardiomyopathy, the medical evidence does not address whether this condition is directly related to the Veteran's military service, to include his exposure to herbicides, or clarify whether he has other current diagnoses of a heart disability.  Thus, a remand is needed in order to determine the nature and etiology of the Veteran's claimed heart condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disabilities. The examiner should review the entire claims file and note such review in the examination report.  The examiner should respond to the following:

(a) Does the Veteran have any diagnosable heart disability, including ischemic heart disease or coronary artery disease?

(b) If so, is it at least as likely as not (50 percent probability or greater) that any diagnosed heart disability is related to the Veteran's period of active service, to include his in-service exposure to herbicides?  The Veteran is presumed to have been exposed to herbicides during military service.

All necessary tests and studies should be conducted.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate such and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




